MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                     FILED
      regarded as precedent or cited before any
      court except for the purpose of establishing                         Jul 31 2017, 6:41 am

      the defense of res judicata, collateral                                   CLERK
                                                                            Indiana Supreme Court
      estoppel, or the law of the case.                                        Court of Appeals
                                                                                 and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Michelle F. Kraus                                        Curtis T. Hill, Jr.
      Fort Wayne, Indiana                                      Attorney General of Indiana
                                                               Laura R. Anderson
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jason M. Rich,                                           July 31, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               02A05-1702-CR-361
              v.                                               Appeal from the
                                                               Allen Superior Court
      State of Indiana,                                        The Honorable
      Appellee-Plaintiff                                       Frances C. Gull, Judge
                                                               Trial Court Cause No.
                                                               02D06-1606-F6-647



      Kirsch, Judge.


[1]   Following his guilty plea to Theft as a Level 6 felony and the revocation of his

      placement in a drug treatment program, Jason M. Rich was sentenced to two-


      Court of Appeals of Indiana | Memorandum Decision 02A05-1702-CR-361 | July 31, 2017           Page 1 of 5
      years at the Indiana Department of Corrections. Contending that the trial court

      abused its discretion and that the sentence is inappropriate in light of the nature

      of the offense and his character, Rich now appeals.


[2]   We affirm.


                                  Facts and Procedural History
[3]   On May 28, 2016, a Loss Prevention Officer at Kroger observed Rich stealing

      various items. Rich was also captured on surveillance footage stealing the

      items. The Officer followed Rich leaving the store and stopped him. Rich

      admitted that he stole the items. The State charged Rich with Level 6 felony

      theft, and he pleaded guilty as charged. The trial court took the plea under

      advisement and placed Rich in the Drug Court Diversion Program.


[4]   Rich violated the terms and conditions of drug court by failing to report for a

      random urine screen, failing to reside in emergency housing at Rescue Mission,

      and failing to follow through with moving into Road to Recovery. A verified

      petition and an amended petition to terminate drug court participation were

      filed alleging that Rich failed to appear at a court hearing and had pleaded

      guilty to a new criminal offense. Rich admitted the violations.


[5]   After a sentencing hearing, the trial court sentenced Rich to two years executed.

      The trial court found as mitigating factors that he pleaded guilty, accepted

      responsibility, and expressed remorse. The court found as aggravating factors

      that Rich’s criminal record including repeated failed efforts at rehabilitation and

      that he was on bond and on probation at the time of the offense.
      Court of Appeals of Indiana | Memorandum Decision 02A05-1702-CR-361 | July 31, 2017   Page 2 of 5
                                     Discussion and Decision
[6]   This court has authority to revise a sentence “if, after due consideration of the

      trial court's decision, the court finds that the sentence is inappropriate in light of

      the nature of the offense and the character of the offender.” Spitler v. State, 908

      N.E.2d 694, 696 (Ind. Ct. App. 2009) (quoting Ind. Appellate Rule 7(B)) trans.

      denied. The defendant bears the burden of persuading us that his sentence is

      inappropriate. Patterson v. State, 909 N.E.2d 1058, 1062-63 (Ind. Ct. App.

      2009).


[7]   Rich first contends that the trial court erred by failing to identify the weight it

      assigned to the mitigating factors. This argument is without merit. The weight

      of any factor, whether aggravating or mitigating, is not subject to review by this

      Court. See Anglemyer v. State, 868 N.E.2d 482, 490-91 (a court cannot abuse its

      discretion in the weight that it gives to proffered factors, which is not subject to

      appellate review). The trial court did not abuse its discretion in failing to

      identify the weight it assigned to the mitigating factors it found.


[8]   Rich also argues that his sentence is inappropriate. Although Ind. App, R. 7(B)

      “does not require us to be extremely deferential to a trial court's sentencing

      decision, we still must give due consideration to that decision.” Patterson v.

      State, 909 N.E.2d 1058, 1062-63 (Ind. Ct. App. 2009). We understand and

      recognize the unique perspective a trial court brings to its sentencing decisions,

      and the defendant bears the burden of persuading this court that his sentence is

      inappropriate. Id.


      Court of Appeals of Indiana | Memorandum Decision 02A05-1702-CR-361 | July 31, 2017   Page 3 of 5
[9]    Rich’s criminal history began in 1991 with three juvenile adjudications. As an

       adult, he has seven misdemeanor and three felony convictions. Rich’s juvenile

       adjudications included consumption by a minor, public intoxication, and

       battery. His misdemeanor convictions include reckless driving, operating a

       vehicle while intoxicated, possession of a synthetic drug or synthetic drug look-

       a-like substance, possession of a device or substance used to interfere with a

       drug or alcohol screening test, and two criminal conversion convictions. His

       felony convictions include aggravated robbery and two forgeries.


[10]   He has undergone a wide range of sentencing including short jail sentences,

       longer jail sentences, incarceration in the Department of Correction,

       unsupervised probation, active probation, and home detention. He has had

       numerous different types of treatment including Indiana Boys School, the

       Alcohol Countermeasures Programs, and drug court.


[11]   Rich has a history of offenses involving the unlawful taking of property, and his

       criminal history involves several cases of deceit. He has also demonstrated an

       inability to comply with sentences and pretrial release conditions. Indeed, he

       was on bond and on probation when he committed the instant offense. While

       participating in the Drug Court Diversion Program, he committed another new

       offense of criminal conversion similar to the offense for which he had pleaded

       guilty and was in the drug court program. Further, he violated the Drug Court

       Program by failing to appear for court, failing to appear for three drug screens,

       failing three drug screens, failing to report to the Rescue Mission for emergency



       Court of Appeals of Indiana | Memorandum Decision 02A05-1702-CR-361 | July 31, 2017   Page 4 of 5
       housing, and failing to follow through with the Road to Recovery. In addition,

       Rich has previously had two suspended sentences revoked.


[12]   Rich has not persuaded us that his two-year sentence is inappropriate in light of

       the nature of his offenses or his character, and we affirm the trial court’s

       sentence.


       Affirmed.


       Mathias, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A05-1702-CR-361 | July 31, 2017   Page 5 of 5